                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:17-CV-00328-RJC-DSC


 AMBROSE CLARK,                                  )
                                                 )
                    Plaintiff,                   )
                                                 )                   ORDER
 v.                                              )
                                                 )
 FEDEX FREIGHT, INC.,                            )
                                                 )
                    Defendant.                   )



       THIS MATTER is before the Court on Plaintiff’s “Consent Motion to Extend …

Deadlines …” (document #47).


       The Motion is granted in part and denied in part. The discovery deadline is extended to

October 14, 2019. The mediation deadline is extended to October 21, 2019.         Otherwise, the

Motion is denied.


       The Clerk is directed to send copies of the parties’ counsel and to the Honorable Robert J.

Conrad, Jr.


       SO ORDERED.

                                     Signed: October 1, 2019
